        Case 2:16-cv-02362-ER Document 156 Filed 05/26/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Caroline Polt and Monica Polt,           :     CIVIL ACTION
individually and as co-                  :     NO. 16-2362
executors of the estate of               :
Joanne Polt, deceased,                   :
                                         :
            Plaintiffs,                  :
    v.                                   :
                                         :
Sandoz, Inc.,                            :
                                         :
            Defendant.                   :


                                   ORDER

            AND NOW, this 26th day of May, 2020, after considering

Plaintiffs’ Motion for Partial Summary Judgment as to the

Learned Intermediary Doctrine (ECF No. 138), Plaintiffs’ Motion

for Partial Summary Judgment as to Adequate Warning (ECF No.

139), Defendant’s Motion for Summary Judgment (ECF No. 141),

Defendant’s Response to Plaintiffs’ Motions for Partial Summary

Judgment (ECF No. 148), and Plaintiffs’ Response to Defendant’s

Motion for Summary Judgment (ECF No. 150), and for the reasons

stated in the accompanying memorandum, it is hereby ORDERED

that:

            1. Plaintiffs’ Motion for Partial Summary Judgment as

               to the Learned Intermediary Doctrine (ECF No. 138)

               is DENIED;

            2. Plaintiffs’ Motion for Partial Summary Judgment as

               to Adequate Warning (ECF No. 139) is DENIED;
Case 2:16-cv-02362-ER Document 156 Filed 05/26/20 Page 2 of 2



    3. Defendant’s Motion for Summary Judgment (ECF No.

       141) is GRANTED; and

    4. The Parties’ Motions in Limine seeking to exclude

       testimony (ECF Nos. 133, 134, 135, 136, & 140) are

       DENIED as moot.



    AND IT IS SO ORDERED.



                     _/s/ Eduardo C. Robreno______
                     EDUARDO C. ROBRENO, J.




                             2
